1
2
3                                       JS-6
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10   NAIF FAHID AL OWAIDAH,                       Case No. EDCV 18-246-KK
11                             Plaintiff,
12                       v.                       JUDGMENT
13   RAYMOND MAZZEI, ET AL.,
14                             Defendant(s).
15
16
17         Pursuant to the Order Denying Plaintiff’s Motion for Summary Judgment and
18   Granting Defendant’s Motion for Summary Judgment filed herewith, IT IS
19   ORDERED AND ADJUDGED that Judgment is entered in favor of Defendant
20   Raymond Mazzei and the above-captioned action is DISMISSED with prejudice.
21
22
23
24   Dated: January 27, 2020
25                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
26
27
28
